STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 9, 2015
               Plaintiff-Appellee,

v                                                                    No. 320675
                                                                     Kent Circuit Court
ERIC TODD CRYSLER,                                                   LC No. 12-006398-FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and O’CONNELL and MURRAY, JJ.

PER CURIAM.

       Following a jury trial, defendant appeals as of right his conviction for third-degree
criminal sexual conduct, MCL 750.520d(b) (sexual penetration, force or coercion). The trial
court sentenced defendant as a habitual offender, second offense, MCL 769.10, to 60 to 270
months’ imprisonment. Because no impermissible vouching testimony was introduced at trial
and the trial court did not abuse its discretion by excluding additional proposed testimony
regarding the victim’s previous interactions with police, we affirm.

       In May of 2012, a friend of the victim’s, Amy Nixon, set the victim up on a date with
defendant, who was a friend of Nixon’s then-boyfriend, Andrew Klein. The two couples went
on a double date involving dinner, socializing, and drinking over the course of several hours. At
the end of the evening, sometime after midnight, the victim accompanied defendant to his home,
where, after some consensual kissing, defendant sexually assaulted the victim. The victim fled
defendant’s home after the assault, and she then called Nixon and Klein for a ride. Nixon and
Klein stayed with the victim at her home until morning, during which time they learned about the
sexual assault. Later that same morning the victim reported the incident to police. A jury
convicted defendant as noted above. He now appeals as of right.

       On appeal, defendant first asserts that he is entitled to a new trial because the trial court
permitted Klein to state his opinion of whether the victim had been sexually assaulted.
Defendant argues that Klein’s testimony vouched for the victim’s credibility and constituted
impermissible opinion testimony regarding defendant’s guilt. Defendant also argues that the
prosecutor committed misconduct in eliciting this testimony.

        Defendant objected to this line of questioning at trial, but he did not request a curative
instruction as required to preserve a claim of prosecutorial misconduct. Consequently,
defendant’s evidentiary claim has been preserved for review, and we review the trial court’s
                                                -1-
evidentiary decision for an abuse of discretion. People v Roscoe, 303 Mich. App. 633, 639; 846
NW2d 402 (2014). We review de novo questions of law regarding whether an evidentiary rule
precludes admissibility of evidence. People v Washington, 468 Mich. 667, 670-671; 664 NW2d
203 (2003). “[A] preserved, nonconstitutional error is not a ground for reversal unless ‘after an
examination of the entire cause, it shall affirmatively appear’ that it is more probable than not
that the error was outcome determinative.” People v Lukity, 460 Mich. 484, 496; 596 NW2d 607
(1999) (citation omitted). In comparison, because defendant’s claim of prosecutorial misconduct
is unpreserved, our review is limited to whether plain error affecting defendant’s substantial
rights occurred. People v Abraham, 256 Mich. App. 265, 274; 662 NW2d 836 (2003).

        Generally, a lay witness may offer an opinion while testifying, provided that the opinion
is rationally based on the witness’s perceptions and “helpful to a clear understanding of the
witness’s testimony or the determination of a fact in issue.”1 MRE 701. However, because
witness credibility is a question for the jury, a witness may not “comment or provide an opinion
on the credibility” of another witness. People v Musser, 494 Mich. 337, 349; 835 NW2d 319
(2013). “Such comments have no probative value” and do not aid the jury in a determination of
guilt or innocence because the jury is equally capable of assessing a witness’s credibility. Id.
(citation omitted). Likewise, because it is solely the jury’s function to determine the guilt or
innocence of the accused, a witness may not express an opinion on a defendant’s guilt or
innocence of the charged offense. People v Fomby, 300 Mich. App. 46, 53; 831 NW2d 887
(2013), quoting People v Bragdon, 142 Mich. App. 197, 199; 369 NW2d 208 (1985).

        In this case, defendant’s claim of improper opinion testimony is without merit because
the record does not support his assertion that Klein offered an opinion regarding the victim’s
credibility or whether she had been sexually assaulted by defendant. It is true that the prosecutor
asked Klein whether the victim “appear[ed] to be that of a rape victim[,]” but defense counsel


1
  On appeal, defendant acknowledges that Klein did not testify as an expert, but defendant
nonetheless asserts that, because the prosecutor asked Klein about his work as a nurse aide at a
psych ward and his experience with sexual assault victims in this capacity, the jury may have
viewed his testimony as that of an expert or pseudo-expert, which would lend further influence to
Klein’s improper opinion testimony. It is clear from the record, however, that the prosecutor in
no way presented Klein as an expert. In fact, the record discloses that the questions regarding
Klein’s work experience were asked by the prosecutor to discredit Klein because some of
Klein’s testimony was favorable to defendant, including, for example, his claim that he saw
defendant and the victim engaged in voluntary sexual acts in the backseat of a car during their
double date. Regarding her intention to discredit Klein, the prosecutor explained to the trial
court that Klein “oversold” his qualifications when speaking with police about the case and Klein
claimed to have “counseled” sexual assault victims. The truth was that Klein was a nurse aide
who did not “counsel” victims and the prosecutor thus chose to explore Klein’s employment to
show that Klein was prone to “embellish[ing]” and making up “grand stories.” See MRE 607;
MRE 608. In no way did these efforts to discredit Klein establish him as an expert in sexual
assault. And, in any event, as discussed infra, Klein did not offer an opinion—lay or expert—
regarding whether a sexual assault occurred.


                                                -2-
objected before Klein answered and both counsel subsequently agreed that they would not ask
Klein’s opinion of whether the victim had been sexually assaulted. Klein ultimately did not
answer the prosecutor’s question, and at no time did Klein offer an opinion of the victim’s
truthfulness or defendant’s guilt.2 Defendant therefore has not shown that Klein impermissibly
vouched for the credibility of the victim’s story or offered impermissible opinion testimony as to
defendant’s guilt. Thus, no evidentiary error occurred. Furthermore, although it appears that the
prosecutor had no proper basis for attempting to elicit Klein’s opinion regarding whether the
victim had been sexually assaulted, defendant was not prejudiced because Klein never answered
the question and the jury was instructed that the lawyer’s questions were not evidence. Thus,
defendant has not shown plain error. See People v Noble, 238 Mich. App. 647, 661; 608 NW2d
123 (1999).

        Defendant next argues that the trial court erred in denying his motion to call three
witnesses who would testify that police did not mistreat the victim during her prior encounter
with police, which resulted in her arrest for domestic assault in 2011. Defendant asserts that the
trial court’s ruling deprived him of his right to present a defense because the victim testified that
her mistreatment by police in 2011 led her to delay reporting the sexual assault and the testimony
of the excluded witnesses would have impeached her on this point.

         Criminal defendants have a due process right to present a defense, People v Anstey, 476
Mich. 436, 460; 719 NW2d 579 (2006), but this right is not absolute, and defendants must
comply with “established rules of procedure and evidence designed to assure both fairness and
reliability in the ascertainment of guilt and innocence,” People v Hayes, 421 Mich. 271, 279; 364
NW2d 635 (1984) (citation omitted). The right to present a defense extends only to relevant and
admissible evidence. People v Danto, 294 Mich. App. 596, 604; 822 NW2d 600 (2011). For
example, “MRE 608(b) generally prohibits impeachment of a witness by extrinsic evidence
regarding collateral, irrelevant, or immaterial matters[.]” People v Spanke, 254 Mich. App. 642,
644; 658 NW2d 504 (2003). Thus, a cross-examining attorney must generally accept the answer
given by a witness regarding a collateral matter and may only may impeach a witness with
extrinsic evidence on matters closely bearing on defendant’s guilt or innocence, matters related
to a witness’s bias or interest, or matters related to any part of the witness’s account of the


2
  Defendant notes on appeal that, elsewhere in his testimony, Klein stated that, after driving the
victim home, he came to the “assumption” based on his observations that the victim had been
“raped” and, when talking with the victim, she “agreed” with his “assumption.” Defendant fails
to mention, however, that this discussion of Klein’s “assumptions” arose during cross-
examination by defense counsel and, in these circumstances, he has waived review of these
remarks because his own counsel’s conduct directly caused any potential error. See People v
McPherson, 263 Mich. App. 124, 139; 687 NW2d 370 (2004); see also Braverman v Granger,
303 Mich. App. 587, 608; 844 NW2d 485 (2014). Moreover, in context, it is clear from the record
that defense counsel pursued this line of questioning to discredit the veracity and reliability of
the victim’s disclosures, not to bolster the victim’s credibility with the assertion that Klein
believed she had been sexually assaulted. These questions and responses were thus favorable to
defendant’s position, and Klein’s remarks do not entitle defendant to relief.


                                                -3-
background and circumstances of a material transaction which, as a matter of human experience,
he would not have been mistaken about if his story were true. People v LeBlanc, 465 Mich. 575,
590; 640 NW2d 246 (2002) (quotations omitted); People v Rosen, 136 Mich. App. 745, 759; 358
NW2d 584 (1984) (quotations omitted). In addition, a trial court may exclude evidence if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, misleading the jury, undue delay, waste of time, or needless presentation of cumulative
evidence. MRE 403.

        In this case, the material issue at trial was whether defendant had sexually assaulted the
victim or whether, as defendant claimed, she fabricated the story because she suffered from
“buyer’s remorse” after engaging in consensual sex with defendant. Potentially relevant to
resolution of this matter was the issue of why, if the victim had been sexually assaulted, she did
not immediately report the incident to police. See generally People v Smith, 205 Mich. App. 69,
75; 517 NW2d 255 (1994). The victim testified that her reporting delay of several hours
stemmed from her previous experience with police in 2011. The victim explained that in 2011,
she was charged with domestic violence after she slapped her then-husband. The victim fully
acknowledged that she slapped her husband, that the police were called, that she was arrested,
that she pled guilty to domestic violence, and that she lost her children for three weeks due to a
no-contact order that was put in place. The victim made no claim that the police physically
harmed her in anyway; instead, she indicated simply that the situation was “unfair” and, as a
result of this incident, she “did not have much faith” in the justice system.

        On this record, the trial court did not abuse its discretion by excluding evidence from the
victim’s ex-husband and police officers. Defense counsel explained at trial that he intended to
offer this testimony to show that the victim was not mistreated by police during the earlier
domestic violence issue. But, fairly considered, the victim’s claim of mistreatment amounted to
nothing more than the subjective assertion that she was unhappy with having been arrested and
deprived of her children for three weeks. She fully admitted that she slapped her ex-husband,
meaning that the arrest was clearly not unlawful; she also made no claim of physical violence by
police and she ultimately described nothing more than a simple arrest. Given the substance of
her testimony, evidence from other witnesses that she was not “mistreated” during the arrest
would have been largely duplicative of the victim’s own testimony, meaning that it had no
impeachment value and was properly excluded as cumulative under MRE 403. Indeed, the
pertinent fact of the victim’s arrest was not in dispute, and more detailed particulars surrounding
this unrelated domestic violence incident were simply irrelevant to the material issues at trial.3


3
  For instance, defendant also specifically argued at trial, and on appeal, that the witnesses should
have been allowed to testify in order to establish that the victim’s ex-husband’s wounds were not
self-inflicted. Relevant to this argument, the victim admitted at trial that she slapped her ex-
husband, but, in response to questions from defense counsel, she also claimed that some of the
scratches and marks on his face were self-inflicted. Plainly, the disputed minute particulars of an
unrelated domestic violence incident constituted a collateral issue, and the trial court did not
abuse its discretion by excluding extrinsic evidence on this point to impeach the victim’s
testimony. See LeBlanc, 465 Mich. at 590.


                                                -4-
Beyond the minimal relevance of the testimony the witnesses would have offered, the trial court
also reasonably concluded that this testimony would confuse and distract the jury from the issues
at hand. See MRE 403. Consequently, the trial court did not abuse its discretion by preventing
defense counsel from presenting extrinsic evidence on this collateral issue. See MRE 608(b).

        Further, the trial court’s exclusion of these witnesses also did not deny defendant the
constitutional right to present a defense. There was evidence on the record establishing the
matters to which defendant’s proffered witnesses would have testified. And, defense counsel in
fact argued during closing that, based on the victim’s description of the domestic violence
incident and her description of her arrest, any claim that the victim had been “mistreated” by
police was “[a]bsolute hogwash” and “an absolute lie.” Thus, even without extrinsic
impeachment evidence, defendant was able to present his theory to the jury, and he was not
denied his right to present a defense. See People v Steele, 283 Mich. App. 472, 489; 769 NW2d
256 (2009).

       Affirmed.



                                                           /s/ Joel P. Hoekstra
                                                           /s/ Peter D. O’Connell
                                                           /s/ Christopher M. Murray




                                               -5-